Citation Nr: 0836421	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-35 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1967 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which, in relevant part, denied the veteran's claim for 
service connection for a respiratory disorder (mucosal 
disease), including due to exposure to herbicides (Agent 
Orange).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.  

2.  However, his current respiratory disorder - mucosal 
disease, is not on the list of diseases presumptively 
associated with herbicide exposure.

3.  There also is no competent evidence of any manifestation 
or diagnosis of any type of chronic respiratory disorder 
during service.  As well, there is no competent or credible 
medical nexus evidence linking the veteran's current 
respiratory disorder to his military service, including to 
his presumed exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The veteran's respiratory disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service from Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2006 letter complied with Dingess by 
discussing the disability rating and downstream effective 
date elements of the claim.  However, there has been no 
reason for the RO to again go back and readjudicate the 
claim, such as in an SSOC, because the veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007); see again, Mayfield IV and Prickett, 
supra.  That is to say, the absence of another SSOC after the 
most recent March 2006 notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), and identified private 
treatment records.  Therefore, the Board is satisfied the RO 
has made reasonable efforts to obtain any identified medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the respiratory 
disorder claim as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  His current respiratory disorder of 
mucosal disease is not on the list of diseases presumptively 
associated with herbicide exposure.  And it is significant 
that his SMRs are negative for any diagnosed chronic 
respiratory disorder, as well as a long gap of three decades 
after service until he finally received treatment for any 
respiratory disorder.  The Board is therefore satisfied that 
VA has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis

The veteran contends that he developed a respiratory 
disorder, claimed as mucosal disease, as a result of handling 
herbicide during the Vietnam War.  He contends that he was 
exposed while filling up containers with herbicide, including 
Agent Orange, and then loading the tanks of liquid onto a 
helicopter, so that the herbicides could be sprayed from the 
air.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

The veteran's SPRs, including his DD Form 214, confirm he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to a herbicide agent - such as the dioxin in 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

Initially, the Board does not dispute that he currently has a 
respiratory disorder.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  In that regard, he was 
recently diagnosed by Dr. B.B., in May 2001, with minimal 
mucosal disease in the maxillary sinuses bilaterally, which 
is the disorder he currently claims.  He was also diagnosed 
with chronic sinusitis in May 2001, and chronic rhinitis in 
May 2001 and June 2004.  He also underwent a procedure for 
his respiratory/nasal disorder, a flexible laryngoscopy by 
Dr. P.S., in December 2003.  He also received treatment for 
allergies in June 2004.  So, he clearly has a current 
respiratory disorder.

The Board must then determine whether he is entitled to 
presumptive service connection pursuant to 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6) for veterans presumed exposed to 
herbicides, as well as whether he is entitled to service 
connection on a direct incurrence basis.  Combee, 34 F.3d at 
1043.  In the latter regard, if the claimed disease is not 
one of the presumptive diseases listed in 
38 C.F.R. § 3.309(e), but exposure to an herbicide is 
presumed or proven by the evidence, as is the case here, the 
veteran may establish service connection for the disease by 
(1) showing that the disease actually occurred in service; or 
(2) at least theoretically, by submitting medical evidence of 
a nexus between the disease and his exposure to herbicides 
during military service.  Combee, 34 F.3d 1043-1044.  The 
Court has specifically held that the provisions set forth in 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Unfortunately, his claim fails in both these two respects.  

First, mucosal disease is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
And there is no competent evidence of record diagnosing 
another respiratory or nasal disease that might otherwise 
warrant presumptive service connection due to herbicide 
exposure.  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, especially Agent Orange, is not 
for application here.  Id.

Second, the Board finds that service connection is also not 
warranted on a direct incurrence basis for the claimed 
respiratory disorder, to include as due to herbicide 
exposure.  In this respect, even though the veteran is 
presumed exposed to a toxic herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
medical evidence of a nexus (i.e., link) between this 
condition and his military service, to include exposure to 
herbicides in Vietnam.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  And in the same 
vein, his SMRs are completely unremarkable for any complaint, 
treatment, or diagnosis of a chronic respiratory disorder 
during service.  His separation examination did note any 
respiratory or nasal disorders.  Also, although there are 
isolated complaints for cold symptoms in April 1967, January 
and May 1968, and January 1969, there is significantly no in-
service medical evidence that diagnoses him with any chronic 
respiratory disorder, especially not mucosal disease.  So, in 
the absence of a chronic respiratory disorder in service, his 
SMRs provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  

Moreover, there is also no record of complaint, treatment, or 
diagnosis for any respiratory disorder until over three 
decades after service.  Such an extended absence of 
documented treatment is further probative evidence against 
his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board must find that the post-service record, as 
a whole, indicating a disability that began long after 
service, provides strong evidence against the claim for a 
respiratory disorder related to service.  

The Board emphasizes that the veteran's lay statements do not 
assert any symptoms of a respiratory disorder during service 
or for many years thereafter.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  
In addition, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the existence and etiology of a respiratory 
disorder, including due to Agent Orange exposure.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his personal 
opinion that he has a respiratory disorder as a result of his 
military service, and in particular Agent Orange exposure, is 
not a sufficient basis for awarding service connection.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service 
connection claim for a respiratory disorder, on either a 
direct or presumptive basis.  Accordingly, there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for a respiratory disorder, 
including due to Agent Orange exposure, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


